Title: Patrick Gibson to Thomas Jefferson, 17 September 1818
From: Gibson, Patrick
To: Jefferson, Thomas


          
             Sir
            Richmond
17th Septr 1818
          
          I received this morning under blank Cover your note to Thos J. Randolph, on which I observe you have, I presume inadvertently, written a special indorsation, making it  payable to me, which renders it necessary that I should put my name to it, or erase the indorsation, in which case I presume the Bank would not receive it—and as the addition of my name would be of no service to it, you will be pleased to send me another. I have received 100 bls of your flour, the 50 by Johnson have been inspected and made 44 Srf & 6 fine, 4 of these are light 2. 3℔s ea & 2. 2℔s ea, the expences and fines will be hereafter transmitted, the 50 by T. E R’s boat were put out at the upper-end of the Basin, and exposed to an excessive rain, the boatman saying that he had no directions to whom to deliver the flour and supposed it was for Mr Peyton, I cannot yet say what injury has been sustained—I have ingaged to deliver 50 bls. of the Srfine at 8½$ to Jabez Parker for his note at 60d/. which I shall indeavour to have discounted—not more than 8$ can be obtained in Cash—Johnson has got the 11 boxes Wine and Maccaroni—I have paid Wm Johnson 5/. pr barl for carriage which he says is the price agreed upon at this time—
          With great respect & esteem I am
          
            Your obt Servt
            Patrick Gibson
          
        